As there was evidence tending to show that the engine was operated with ordinary care, and as the evidence further tended to show that immediately after the injury the sill of the car with which the engine collided was split and the bumper bent under, with broken knuckle, it was possible for the jury to have drawn the inference that such defects in sill and bumper existed before the injury and caused the same, since such results do not usually result from collision with engines operated with due care. Under such circumstances, it ought to have been submitted to the jury to determine the issue of defective appliances as the cause of the injury, and nonsuit was improper.